DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikami et al (JP 11117241, Machine Translation, hereinafter Mikami).
Regarding claim 1, Mikami discloses a loudspeaker (e.g. speaker 50), (see [0011], figures 1 and 5) comprising: a housing structure (e.g. a housing body 1) having a multi-sided cross-sectional profile (e.g. a 3-sided triangular cross-section), (see figures 1, 2 and 5); a first speaker configuration coupled to a first face of the housing structure; a second speaker configuration coupled to a second face of the housing structure (see figure 5), wherein the first face of the housing structure and the second face of the housing structure are adjacent to first face of the housing structure and the second face of the housing structure are substantially planar (e.g. each of the 3 sides of the housing body 1 has a speaker 50 installed, and the sides are substantially planar), (see Mikami, [0011], [0017]-[0018], figures, 1, 5 and 8).

Regarding claim 2, Mikami discloses the loudspeaker of claim 1, wherein the housing structure is an elongated triangular structure, and wherein the multi-sided cross-sectional profile has three sides (e.g. 3-sided shape), (see Mikami, figures 1, 2 and 5).

Regarding claim 10, Mikami as modified by Wu99 discloses the loudspeaker of claim 1, further comprising a third face of the housing structure, wherein the third face of the housing structure is positioned between the first face and the second face (see Wu99, figures 1, 2 and 5).

Regarding claim 15, Mikami discloses a loudspeaker (e.g. speaker 50), (see [0011], figures 1 and 5) comprising: a housing structure (e.g. a housing body 1) having a multi-sided cross-sectional profile (e.g. a 3-sided triangular cross-section), (see figures 1, 2 and 5); a first speaker configuration coupled to a first face of the housing structure; a second speaker configuration coupled to a second face of the housing structure (see figure 5), wherein the first face of the housing structure and the second face of the housing structure are adjacent to each other and are connected to each other (see figure 5), wherein the housing structure includes a third face positioned between the first face and the second face, and wherein each of the first face, the second face and the third face are planar (e.g. each of the 3 sides of the housing body 1 has a speaker 50 installed, and the sides are connected to one another, and they are also planar), (see Mikami, [0011], [0017]-[0018], figures, 1, 5 and 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 20180186302, hereinafter Jordan) in view of Wu et al (US PAT 9591399, hereinafter Wu99).
Regarding claim 3, Mikami discloses the loudspeaker of claim 1, further comprising a controller (e.g. a control device 70), (see Mikami, [0019] and figure 1). 
Mikami does not explicitly disclose that the control device 70 is configured to rotate the speaker housing structure.
However, Wu99 in the same field of endeavor teaches a rotatable loudspeaker (see at least the abstract and figure 2), comprising a controller (e.g. computing device 12) configured to rotate the housing structure (e.g. a computing device 12 causes rotation of sound amplifying or speaker device 10 towards different directions in accordance with certain criteria); (see Wu99, column 3 line 57 to column 4 line 36, figures 4A, 4B). Therefore, it would have been 

Regarding claim 4, Mikami as modified by Wu99 discloses the loudspeaker of claim 3, wherein the housing structure is rotated about a central axis of the housing structure (see Wu99, figures 4A and 4B). 

Regarding claim 5, Mikami as modified by Wu99 discloses the loudspeaker of claim 3, wherein the housing structure is rotated by way of at least one element (e.g. an azimuth control motor 13) that is controlled via the controller (see Wu99, column 4 lines 16-36 and figure 2).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami in view of Wu99 as applied to claim 1 above, and further in view of Joyce et al (US PUB 20120263324, hereinafter Joyce).
Regarding claim 6, Mikami as modified by Wu99 discloses the loudspeaker of claim 3, wherein the controller (e.g. computing device 12) is configured to rotate the housing structure to a first position (see Wu99, figure 4A), but fails to explicitly disclose: wherein the first speaker configuration coupled to the first face is a primary source of audio output in the first position.
However, Joyce in the same field of endeavor teaches a rotatable loudspeaker (e.g. a loudspeaker 100), (see at least the abstract and figure 1), comprising a plurality of speakers disposed on different sides of the speaker housing (e.g. speakers 191 and 192), (see figures 1-4), wherein when the speaker housing is rotated to a first position (e.g. a first orientation of the housing), the first speaker configuration (e.g. speakers 192) coupled to the first face is a primary source of audio output in the first position (e.g. when the housing is rotated such that the first speaker configuration 192 is directed to a first sound radiation position the second speaker configuration 191 is disabled), (see Joyce, [0026]-[0027] and [0062], figures 1-4). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means to make a particular speaker configuration the primary source of audio output when the speaker housing is rotated to the specific direction of the speaker configuration so as to conserve energy, and also prevent unwanted interference from the speaker in a different configuration.

Regarding claim 7, Mikami as modified by Wu99 and Joyce discloses the loudspeaker of claim 6, wherein the controller (e.g. computing device 12) is further configured to rotate the housing structure to a second position (see Wu99, figure 4B), and wherein the second speaker configuration coupled to the second face is the primary source of audio output in the second position (see Joyce, [0026]-[0027] and [0062], figures 1-4).

Regarding claim 8, Mikami as modified by Wu99 and Joyce discloses the loudspeaker of claim 6, wherein the first face of the housing structure is directly coupled to the second face of the housing structure (see Mikami, figure 2), and wherein the second speaker configuration is acoustically isolated from the first speaker configuration (e.g. each of the speakers 50 at the first, second and third face of the housing body 1 is acoustically separated from one another), (see Mikami, figures 1, 2 and 5).

Regarding claim 9, Mikami as modified by Wu99 and Joyce discloses the loudspeaker of claim 1, wherein the first speaker configuration and the second speaker configuration have different speaker topologies (e.g. a set of speakers 192 are arranged on a first face 112, .

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami in views of Wu99 and Joyce.
Regarding claim 11, Mikami discloses a loudspeaker (e.g. speaker 50), (see [0011], figures 1 and 5) comprising: a housing structure (e.g. a housing body 1) having an elongated triangular structure (see figures 1, 2 and 5), the housing structure having a first face and a second face (see figure 5), a first speaker configuration (e.g. a first speaker 50) arranged on the first face of the housing structure, a second speaker configuration (e.g. a second speaker 50) on the second face of the housing structure (see Mikami, [0011], [0017]-[0018], figures, 1, 5 and 8).
Mikami does not explicitly disclose at least one element configured to rotate the housing structure to direct at least one of the first speaker configuration and the second speaker configuration for output of audio; and a controller configured to rotate the housing structure via the at least one element.
However, Wu99 in the same field of endeavor teaches a rotatable loudspeaker (see at least the abstract), comprising a housing structure (see figure 2), and at least one element (e.g. an azimuth control motor 13) configured to rotate the housing structure to direct at least one of the first speaker configuration and the second speaker configuration for output of audio (see figures 3 and 4), and a controller (e.g. computing device 12) configured to rotate the housing structure via the at least one element (e.g. a computing device 12 causes rotation of sound amplifying or speaker device 10 towards different directions via the azimuth control motor 13, and in accordance with certain criteria); (see Wu99, column 3 line 57 to column 4 line 36, figures 4A, 4B). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a controller for 
The combination of Mikami and Wu99 further fails to explicitly disclose wherein the first speaker configuration and the second speaker configuration have different speaker topologies.
However, Joyce in the same field of endeavor teaches a rotatable loudspeaker (e.g. a loudspeaker 100), (see at least the abstract and figure 1), comprising a first speaker configuration (e.g. speakers 192) disposed on a first face and a second speaker configuration (e.g. speakers 191) disposed on a second face of the housing (see figures 2), wherein the first speaker configuration and second speaker configuration have different speaker topologies (e.g. a set of speakers 192 are arranged on a first face 112, while a speaker 191 of different configuration is arranged on a second face 111), (see Joyce, [0026]-[0027] and [0062], figures 1-4). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate different speaker configurations on the different faces of the speaker housing as taught by Joyce in the teachings of Mikami in view of Wu99 so as to provide the user with sound outputs comprising a wide range of frequency from diverse speaker configurations, and thereby further enhancing the listening experience of the user.

Regarding claim 12, Mikami as modified by Wu99 and Joyce discloses the loudspeaker of claim 11, wherein the elongated triangular structure is a prism (e.g. a triangular prism), and wherein the first face of the housing structure and the second face of the housing structure are directly connected to each other (see Mikami, figures 1, 2 and 5).

Regarding claim 13, Mikami as modified by Wu99 and Joyce discloses the loudspeaker of claim 12, wherein the controller is configured to rotate the housing structure to a first position (see first speaker configuration coupled to the first face is a primary source of audio output in the first position, and wherein the second speaker configuration is acoustically isolated from the first speaker configuration in the first position (e.g. when the housing is rotated such that the first speaker configuration 192 is directed to a first sound radiation position the second speaker configuration 191 is disabled), (see Joyce, [0026]-[0027] and [0062], figures 1-4).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami in view of Wu99 and Joyce as applied to claim 11 above, and further in view of Jordan (US 20180186302, hereinafter Jordan).
Regarding claim 14, Mikami as modified by Wu99 and Joyce discloses the loudspeaker of claim 11, but fails to explicitly disclose wherein the controller is configured to rotate the housing structure relative to a first end and a second end of the loudspeaker, and where the loudspeaker includes at least one bracket mounted to the first end and the second end of the loudspeaker. 
However, Jordan in the same field of endeavor teaches that it is well known in the art to rotate a loudspeaker housing structure (e.g. a housing 2) relative to a first end and a second end (e.g. a first end 3 and a second end 4) of the loudspeaker, and where the loudspeaker includes at least one bracket (e.g. bracket 39) mounted to the first end and the second end of the loudspeaker (see Jordan, column 5 lines 8-39, figures 1 and 4-5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to configure the loudspeaker to rotate between a first end and a second end as taught by Jordan in the teachings of Mikami in views of Wu99 and Joyce so as to adapt the loudspeaker for applications requiring such configuration.


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami as applied to claim 15 above, and further in views of Wu99 and Jordan.
Regarding claim 16, Mikami discloses the loudspeaker of claim 15, but fails to explicitly disclose further comprising a controller (e.g. a control device 70), but fails to explicitly disclose the controller is configured to rotate the housing structure via at least one element.
However, Wu99 in the same field of endeavor teaches a rotatable loudspeaker (see at least the abstract and figure 2), comprising a controller (e.g. computing device 12) configured to rotate the housing structure via at least one element (an azimuth control motor 13), (e.g. a computing device 12 causes rotation of sound amplifying or speaker device 10 towards different directions via the actuation of azimuth control motor 13); (see Wu99, column 3 line 57 to column 4 line 36, figures 4A, 4B). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a controller for rotating the loudspeaker housing structure as taught by Wu99 in the teachings of Mikami so as to enable effective focusing of the speaker towards the location of a user, and thereby further enhancing the listening experience of the user.
The combination of Mikami and Wu99 further fails to explicitly disclose that the rotation of the speaker housing is relative to first and second ends of the loudspeaker about a central axis of the housing structure. 
However, Jordan in the same field of endeavor teaches that it is well known in the art to rotate a loudspeaker housing structure (e.g. a housing 2) relative to a first end and a second end (e.g. a first end 3 and a second end 4) of the loudspeaker, and where the loudspeaker includes at least one bracket (e.g. bracket 39) mounted to the first end and the second end of the loudspeaker (see Jordan, column 5 lines 8-39, figures 1 and 4-5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to configure the loudspeaker to rotate between a first end and a second end 
Regarding claim 17, Mikami as modified by Wu99 and Jordan discloses the loudspeaker of claim 16, wherein the at least one element includes an actuator that is an electrical drive unit (e.g. an azimuth control motor 13), (see Wu99, figures 1 and 2).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami in views of Wu99 and Jordan as applied to claim 15 above, and further in view of Joyce.
Regarding claim 18, Mikami as modified by Wu99 and Jordan discloses the loudspeaker of claim 16, wherein the controller (e.g. computing device 12) is further configured to rotate the housing structure to a first position (see Wu99, figure 4A), but fails to explicitly disclose: where the first speaker configuration coupled to the first face of the housing structure is a primary source of audio output in the first position.
However, Joyce in the same field of endeavor teaches a rotatable loudspeaker (e.g. a loudspeaker 100), (see at least the abstract and figure 1), comprising a plurality of speakers disposed on different sides of the speaker housing (e.g. speakers 191 and 192), (see figures 1-4), wherein when the speaker housing is rotated to a first position (e.g. a first orientation of the housing), the first speaker configuration (e.g. speakers 192) coupled to the first face is a primary source of audio output in the first position (e.g. when the housing is rotated such that the first speaker configuration 192 is directed to a first sound radiation position the second speaker configuration 191 is disabled), (see Joyce, [0026]-[0027] and [0062], figures 1-4). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means to make a particular speaker configuration the primary source of audio output when the speaker housing is rotated to the specific direction of the speaker configuration so as to conserve energy, and also prevent unwanted interference from the speaker in a different configuration.
claim 19, Mikami as modified by Wu99, Jordan and Joyce discloses the loudspeaker of claim 18, wherein the first speaker configuration and the second speaker configuration have different speaker topologies (e.g. a set of speakers 192 are arranged on a first face 112, while a speaker 191 of different kind is arranged on a second face 111), (e.g. see Joyce, figures 1-4).

Regarding claim 20, Mikami as modified by Wu99, Jordan and Joyce discloses the loudspeaker of claim 19, wherein the housing structure is an elongated triangular structure, and wherein the multi-sided cross-sectional profile has three sides (e.g. a triangular housing body 1), (see Mikami, figures 1, 2 and 5).

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.